United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Woburn, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2076
Issued: April 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 30, 2014 appellant filed a timely appeal from a September 22, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On May 15, 2014 appellant, then a 52-year-old city letter carrier, filed an occupational
disease claim that he injured his right knee in the performance of duty. He alleged that he
needed a knee replacement due to stepping in and out of his postal vehicle while delivering mail.
1

5 U.S.C. § 8101 et seq.

Appellant first became aware of his condition and its relation to his employment on
August 29, 2013. He advised that he notified the employing establishment as soon as he became
aware of his condition.
Several disability status reports were submitted. In a September 19, 2013 disability status
report, Dr. Samuel Gerber, Board-certified in orthopedic surgery and sports medicine, advised
that appellant was scheduled to undergo surgery on September 27, 2013 and would be unable to
work until his postoperation appointment.2 In an April 24, 2014 disability status report, he
advised that appellant’s work restrictions included no walking and that he was only able to drive.
Dr. Gerber also advised that appellant would undergo surgery on June 24, 2014. In October 10,
November 17 and December 5, 2013, January 7, and February 20, 2014 disability status reports,
he advised that appellant was unable to walk and climb stairs and that his work duties should
include mostly driving.
In a May 22, 2014 statement, the employing establishment controverted appellant’s claim
arguing that appellant had not provided any medical documentation to support causal
relationship.
In a May 22, 2014 statement, appellant advised that he had been employed by the
employing establishment for the past 30 years. He noted that entering and exiting his postal
vehicle, as well as walking down residential stairs, put strain on his knees, hips, and legs.
Appellant stated that in August 2013 his knees began to give him a lot of pain and he was
diagnosed with a right meniscus tear, for which he underwent surgery in September 2013. He
claimed that his knee did not improve and his doctor recommended a total knee replacement
which he was scheduled to undergo in June 2014.
In a May 29, 2014 report, Dr. Gerber advised that appellant had progressive arthritis from
his work-related injury. He also advised that an April 24, 2014 x-ray showed medial
compartment arthritis, moderate patellofemoral arthritis and genu varum deformity with
sclerosis, spurring, joint subluxation, and a 10 degree flexion contracture of the knee. Dr. Gerber
noted that he discussed knee replacement with appellant. He opined that appellant’s workrelated injury was the cause of his knee injury that has gone into progressive arthritis now
requiring knee replacement surgery.
By letter dated July 7, 2014, OWCP requested that the employing establishment comment
on the accuracy of the statements made by appellant with regard to his claim, and provide the
description and physical requirements of his position.
By letter dated July 7, 2013, OWCP notified appellant that evidence was insufficient to
establish his claim, advised him to submit a questionnaire to establish the factual component of
his claim, and advised of the type of medical evidence needed to establish his claim.
In a July 10, 2014 statement, the employing establishment disagreed with appellant’s
assertion that he notified his supervisor that he had an illness in August 2013. It also advised
2

Photographs from the September 27, 2013 surgery were submitted to the record, but not the actual surgical
report.

2

that his route consisted of 562 deliveries, which included 450 curbside deliveries from the
vehicle and 112 dismounted deliveries where he was required to exit the vehicle.
In a July 21, 2014 statement, appellant reiterated that he provided all medical evidence to
OWCP and advised that he did not engage in any other strenuous or repetitive activities outside
of his federal employment.
In a July 24, 2014 report, Dr. Gerber stated that x-rays showed severe knee arthritis. He
diagnosed knee arthritis and noted that appellant had a total knee replacement after conservative
methods failed. Dr. Gerber advised that appellant was unable to do prolonged standing and
walking.
By decision dated September 22, 2014, OWCP denied appellant’s claim because
although fact of injury and performance of duty was proven, medical evidence did not establish
that he sustained a medical condition causally related to work events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.6
3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 4.

3

The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.7
ANALYSIS
Appellant claimed that he began experiencing knee pain as a result of entering and
exiting his postal vehicle and climbing stairs. There is no dispute that he climbed stairs and
entered and exited a postal vehicle as a part of his job. However, the medical evidence is
insufficient to establish that a medical condition is causally related to the accepted work
activities.
Dr. Gerber’s May 29, 2014 report is the only medical evidence submitted addressing
causal relationship. In his report, he advised that appellant had progressive arthritis from his
work-related injury. Dr. Gerber opined that appellant’s work-related injury was the cause of his
knee condition. Although he opined that appellant’s condition was work related, he does not
provide any medical rationale explaining how appellant’s specific work duties caused the
diagnosed condition. The Board has held that a physician’s opinion on causal relationship must
address the specific factual and medical evidence of record and provide medical rationale
explaining the relationship between the diagnosed condition and the established incident or
factor of employment.8 Dr. Gerber’s report failed to do so; as a result, it is insufficient to
discharge appellant’s burden of proof. In his July 24, 2014 report, he diagnosed knee arthritis
and noted that appellant had a total knee replacement after conservative methods failed. This
report is also insufficient to discharge appellant’s burden of proof because it does not address
causal relationship. Appellant did not provide medical treatment records other than work status
notes regarding his condition prior to his September 13, 2013 surgery.
Other medical evidence of record is insufficient to establish the claim as it does not
contain a physician’s opinion supporting that the work duties caused or aggravated appellant’s
right knee condition.9
The medical evidence does not establish appellant’s claim. As noted, causal relationship
is a medical question that must be established by probative medical opinion from a physician.
The physician must accurately describe appellant’s work duties and medically explain the
pathophysiological process by which these duties would have caused or aggravated his

7

James Mack, 43 ECAB 321 (1991).

8

Lee R. Haywood, 48 ECAB 145 (1996); see also T.M., Docket No. 08-975 (issued February 6, 2009) (a medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale).
9

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal relationship).

4

condition.10 Because appellant has not provided such medical opinion evidence in this case, he
has failed to meet his burden of proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.11
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).
11

The Board notes that appellant submitted new evidence on appeal. However, the Board lacks jurisdiction to
review new evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

5

